         Case 8:19-bk-13584-TA Doc 25 Filed 09/18/19 Entered 09/18/19 21:47:46                                               Desc
                             Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-13584-TA
Coastal International, Inc.                                                                                Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 16, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2019.
db             +Coastal International, Inc.,   2832 B Walnut Avenue,   Tustin, CA 92780-7002

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2019 at the address(es) listed below:
              Jeffrey I Golden    on behalf of Debtor    Coastal International, Inc. jgolden@wgllp.com,
               kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
              Leib M Lerner    on behalf of Debtor    Coastal International, Inc. leib.lerner@alston.com,
               autodockettest-lax@alston.com
              Nancy S Goldenberg    on behalf of U.S. Trustee    United States Trustee (SA)
               nancy.goldenberg@usdoj.gov
              Reem J Bello   on behalf of Debtor    Coastal International, Inc. rbello@wgllp.com,
               kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
                                                                                              TOTAL: 5
                                                                   Case 8:19-bk-13584-TA Doc 25 Filed 09/18/19 Entered 09/18/19 21:47:46                   Desc
                                                                                       Imaged Certificate of Notice Page 2 of 4


                                                                      1 WEILAND GOLDEN GOODRICH LLP
                                                                        Jeffrey I. Golden, State Bar No. 133040
                                                                      2 jgolden@wgllp.com
                                                                        Reem J. Bello, State Bar No. 198840                       FILED & ENTERED
                                                                      3 rbello@wgllp.com
                                                                        Ryan W. Beall, State Bar No. 313774
                                                                      4 rbeall@wgllp.com                                                SEP 16 2019
                                                                        650 Town Center Drive, Suite 600
                                                                      5 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000                                     CLERK U.S. BANKRUPTCY COURT
                                                                                                                                   Central District of California
                                                                      6 Facsimile      714-966-1002                                BY mccall     DEPUTY CLERK


                                                                      7 Proposed Attorneys for Debtor
                                                                        and Debtor-in-Possession,
                                                                      8 Coastal International, Inc.

                                                                      9                        UNITED STATES BANKRUPTCY COURT

                                                                     10                          CENTRAL DISTRICT OF CALIFORNIA

                                                                     11                                 SANTA ANA DIVISION
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                     12 In re                                     Case No. 8:19-bk-13584-TA
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                     13 COASTAL INTERNATIONAL, INC., a            Chapter 11
                                                                        Nevada corporation,
                                                                     14                                           ORDER SETTING HEARING ON:
                                                                                    Debtor and Debtor-in-
                              Tel 714-966-1000




                                                                     15             Possession.                      (1) EMERGENCY MOTION FOR ORDER
                                                                                                                         AUTHORIZING DEBTOR TO OBTAIN
                                                                     16                                                  POSTPETITION FINANCING PURSUANT TO 11
                                                                                                                         U.S.C. §§ 105, 361, 362 AND 364;
                                                                     17                                              (2) EMERGENCY MOTION FOR ORDER
                                                                                                                         APPROVING STIPULATION FOR THE USE OF
                                                                     18                                                  CASH COLLATERAL PURSUANT TO 11 U.S.C.
                                                                                                                         SECTIONS 363(c)(2) AND 363(b)(1) AND
                                                                     19                                                  FEDERAL RULE OF BANKRUPTCY
                                                                                                                         PROCEDURE 4001(d) AND FOR ORDER
                                                                     20                                                  AUTHORIZING MAINTENANCE OF EXISTING
                                                                                                                         BANK ACCOUNTS AND CASH MANAGEMENT
                                                                     21                                                  SYSTEM AND HONORING PREPETITION
                                                                                                                         CHECKS FOR A LIMITED PERIOD OF TIME
                                                                     22                                                  PURSUANT TO 11 U.S.C. SECTIONS 105, 345,
                                                                                                                         and 363; AND
                                                                     23                                              (3) EMERGENCY MOTION FOR ORDER
                                                                                                                         AUTHORIZING PAYMENT AND HONORING OF
                                                                     24                                                  PREPETITION PAYROLL OBLIGATIONS

                                                                     25                                           DATE: September 18, 2019
                                                                                                                  TIME: 11:00 a.m.
                                                                     26                                           CTRM: 5B
                                                                                                                        411 West Fourth Street
                                                                     27                                                 Santa Ana, California 92701

                                                                     28
                                                                          1234260.1                                        ORDER SETTING EMERGENCY HEARING
                                                                   Case 8:19-bk-13584-TA Doc 25 Filed 09/18/19 Entered 09/18/19 21:47:46                 Desc
                                                                                       Imaged Certificate of Notice Page 3 of 4


                                                                      1           IT IS ORDERED:

                                                                      2           1.   The hearing on Coastal International, Inc.'s ("Debtor") (1) the Emergency

                                                                      3 Motion for Order Authorizing Debtor to Obtain Postpetition Financing Pursuant to 11

                                                                      4 U.S.C. §§ 105, 361, 362, and 364 ("DIP Financing Motion"); (b) the Emergency Motion for

                                                                      5 Order Approving Stipulation for the Use of Cash Collateral Pursuant to 11 U.S.C. Sections

                                                                      6 363(c)(2) and 363(b)(1) and Federal Rule of Bankruptcy Procedure 4001(d), Authorizing

                                                                      7 Maintenance of Existing Bank Accounts, Cash Management System and Honoring Pre-

                                                                      8 Petition Check for a Limited Period of Time Pursuant to 11 U.S.C. §§ 105, 345 and 363

                                                                      9 ("Cash Collateral Motion"); and (c) the Emergency Motion for Order Authorizing Payment

                                                                     10 and Honoring of Prepetition Payroll Obligations ("Payroll Motion", and together with the

                                                                     11 DIP Financing Motion and Cash Collateral Motion, the "Motions") is set for September 18,
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                     12 2019, at 11:00 a.m. in Courtroom 5B of the United States Bankruptcy Court for the Central
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                     13 District of California, Santa Ana Division ("Hearing");

                                                                     14           2.   Debtor must provide telephonic notice of the Hearing to (a) the Office of the
                              Tel 714-966-1000




                                                                     15 United States Trustee; and (b) the secured creditors and/or counsel by no later than

                                                                     16 5:00 p.m. on September 16, 2019.

                                                                     17           3.   Debtor must provide written notice of the Hearing on (a) the Office of the

                                                                     18 United States Trustee; (b) the secured creditors; (c) the 20 largest unsecured creditors;
                                                                     19 and (d) those requesting special notice, by overnight mail, email, fax and/or personal
                                                                     20 delivery by no later than 5:00 p.m. on September 16, 2019.
                                                                     21           3.   Debtor must serve a copy of the Motions on (a) the Office of the United

                                                                     22 States Trustee; and (b) the secured creditors by overnight mail, email, fax and/or personal
                                                                     23 delivery by no later than 5:00 p.m. on September 17, 2019.

                                                                     24

                                                                     25

                                                                     26
                                                                     27
                                                                     28
                                                                          1234260.1                                    2          ORDER SETTING EMERGENCY HEARING
                                                                   Case 8:19-bk-13584-TA Doc 25 Filed 09/18/19 Entered 09/18/19 21:47:46                Desc
                                                                                       Imaged Certificate of Notice Page 4 of 4


                                                                      1

                                                                      2           4.    Any opposition to the Motions must be presented to the Court at or by the

                                                                      3 time of the Hearing.

                                                                      4                                              ###

                                                                      5

                                                                      6

                                                                      7

                                                                      8

                                                                      9

                                                                     10

                                                                     11
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                     12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                     13

                                                                     14
                              Tel 714-966-1000




                                                                     15

                                                                     16

                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                           Date: September 16, 2019
                                                                     24

                                                                     25

                                                                     26
                                                                     27
                                                                     28
                                                                          1234260.1                                   3        ORDER SETTING EMERGENCY HEARING
